Citation Nr: 9916541	
Decision Date: 06/16/99    Archive Date: 06/21/99

DOCKET NO.  96-45 406A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, E.R., B.C.


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION

The appellant served on active duty for training from April 
1974 to October 1974, and on active duty from January 1975 to 
November 1975.


REMAND

The Board notes that this appeal was developed as an attempt 
to reopen a previously denied claim of entitlement to service 
connection for a psychiatric disorder.  The Board also notes 
that when the appellant's 1976 claim of entitlement to 
service connection for a psychiatric disorder was denied, the 
letter dated in September 1976 advising her of the decision 
on that claim provided insufficient notification of the 
decision on that claim.  Accordingly, that decision did not 
become final.  38 C.F.R. § 20.1103.  In addition, the Board 
notes that in December 1987 the appellant again sought 
service connection for a psychiatric disorder, and in 
February 1988 was told she must submit new and material 
evidence.  In March 1988 she also sought service connection, 
and in May 1988 was again told she must submit new and 
material evidence.  In June 1988 she expressed disagreement 
with that decision, and requested a Statement of the Case 
(SOC), but another rating decision was prepared, not a SOC.  
Based on the foregoing, the Board concludes that the June 
1988 rating decision and notice of that rating decision are 
of no legal effect, as the appellant's June 1988 declaration 
of an intent to appeal went unanswered.  As a result, the 
Board also concludes that the July 1994 rating decision did 
not become final, as, in the absence of prior valid finality, 
the issue for consideration should not have been whether the 
claim was reopened.  

The Board finds that the appellant has presented a claim that 
is at least arguably well grounded:  she currently has a 
psychiatric diagnosis; although there are no service medical 
records reflecting psychiatric treatment during service, the 
appellant asserts that she suffered psychiatric problems in 
service and there are records reflecting psychiatric 
treatment within two months after service; and although there 
is no medical opinion of record specifically providing a 
nexus between the current disability and service, it is 
plausible that such a nexus exists because she received 
psychiatric treatment during the presumptive period and 
continues to receive treatment.  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, this matter is 
REMANDED to the Regional Office (RO) for the following 
development:

The appellant should be provided the 
opportunity for an examination by a 
psychiatrist.  If at all possible, the 
examiner should be an individual who has 
not previously examined the appellant.  
Prior to interviewing the appellant, the 
examiner should review the contents of 
the claims folder, especially the 
materials which appear to reflect 
psychiatric treatment during 1976.  The 
examiner is requested to indicate whether 
any of the medical records in the year 
immediately after service reflect 
manifestations of a psychotic disorder 
and, if so, whether that psychosis still 
exists.  Whether or not it is determined 
that a psychosis was manifest during the 
initial year after service, the examiner 
should also express an opinion whether 
any current psychiatric disorder had its 
onset during service or is otherwise 
attributable to service.  The examiner's 
report should be associated with the 
appellant's claims folder.  

Following completion of the requested medical development, 
the RO should adjudicate the claim of entitlement to service 
connection for a psychiatric disability.  If the claim 
remains denied, the appellant should be provided with a 
Supplemental Statement of the Case, and the matter should be 
returned to the Board for appellate consideration.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


